
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1304
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2010
			Mr. Marshall (for
			 himself, Mr. Lewis of Georgia,
			 Mr. Bishop of Georgia,
			 Mr. Kingston,
			 Mr. Linder,
			 Mr. Scott of Georgia,
			 Mr. Gingrey of Georgia,
			 Mr. Barrow,
			 Mr. Price of Georgia,
			 Mr. Westmoreland,
			 Mr. Johnson of Georgia, and
			 Mr. Broun of Georgia) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the members of the 48th Infantry
		  Brigade Combat Team of the State of Georgia’s Army National Guard for their
		  service and sacrifice on behalf of the United States from 2009 to
		  2010.
	
	
		Whereas the 48th Infantry Brigade Combat Team was alerted
			 for mobilization and deployment as Task Force Phoenix IX on November 14,
			 2007;
		Whereas during the next 18 months, the unit completed
			 intensive training, manning, and equipping reset in order to prepare for and
			 adapt to the ever-changing Afghanistan mission;
		Whereas the 48th Infantry Brigade Combat Team deployed
			 over 3,000 members of the Army National Guard from the State of Georgia to
			 Afghanistan to conduct combat operations in 2009 as part of Combined Joint Task
			 Force 82 in support of Operation Enduring Freedom;
		Whereas the 48th Infantry Brigade Combat Team ultimately
			 deployed at over 118 percent strength, the highest of any Army National Guard
			 unit to date;
		Whereas the 48th Infantry Brigade Combat Team trained and
			 mentored over 50,000 Afghan National Security Forces as their primary mission,
			 conducting 11,315 combat missions while embedded with either the Afghan
			 National Army or Afghan National Police;
		Whereas the 1st Squadron, 108th Cavalry Regiment conducted
			 combined action as part of Task Force Mountain Warrior in the Nangarhar
			 province, living and conducting operations with the Afghan Border Police and
			 Afghan National Police from Jalalabad City to Torkum Gate at the mouth of the
			 Kyber Pass in Pakistan, producing the first-ever comprehensive Shinwar Tribal
			 Leadership agreement, which over 170 tribal leaders signed, to combat the
			 Taliban and support the Government of the Islamic Republic of
			 Afghanistan;
		Whereas the 1st Battalion, 121st Infantry Regiment
			 conducted combined action under Task Force Yukon with responsibility for all
			 Afghan National Security Force development in Paktya province, living and
			 conducting operations with the Afghan National Army, Police, and Border Police
			 and setting up the first United States presence in that region;
		Whereas Task Force 1–121 also had a company working
			 directly for the Polish Battle Group, Task Force White Eagle, conducting
			 combined action in Ghazni province with a second company working in Paktika
			 province conducting combined operations with the Afghan National Army;
		Whereas the 2nd Battalion, 121st Infantry Regiment
			 conducted combined action as the United States battle space owners under
			 Regional Command North and the German Task Force with responsibility for all
			 Afghan National Security Force Development in nine northern Afghan provinces,
			 living and conducting operations with the Afghan National Police and Border
			 Police, establishing and mentoring nine Operational Coordination Cells for the
			 Afghan National Security Force, resulting in increased synchronization and
			 improved responsiveness of all Afghan National Security Forces in Regional
			 Command North;
		Whereas the 1st Battalion, 118th Artillery Regiment
			 assumed responsibility for Kabul province, with one firing battery and an
			 attached company of infantry, and were fully incorporated into mentoring
			 operations for the Afghan National Army and Afghan National Police, through
			 which all districts in Kabul province were actively partnered with a United
			 States training team, including 31 individual police departments, 4 zone
			 headquarters, and the Kabul City Police Command, totaling over 11,000 assigned
			 personnel;
		Whereas the 148th Brigade Support Battalion Logistics Task
			 Force provided theater-wide support for all classes of supply for over 10,000
			 assigned and attached members of the United States Armed Forces, conducting
			 over 728 Combat Logistics Missions, driving over 304,596 miles, moving over
			 21,510 passengers, delivering 1,937 pallets, completing 4 helicopter-borne,
			 ammunition sling-load missions in support of combat troops, conducting several
			 emergency resupply missions, completing 3,710 maintenance jobs, and conducting
			 42 combat recovery missions, while its Medical Company ran a level II facility
			 at Camp Phoenix and supported 11 other facilities throughout
			 Afghanistan;
		Whereas the 48th Brigade Special Troops Battalion provided
			 a Garrison Commander to Camp Phoenix, improving all activities and support
			 provided by the command, enhancing base defense, implementing a comprehensive
			 base defense plan, and instituting monthly force protection meetings and
			 exercises, and was responsible for all engineer military construction programs
			 through which it developed a facilities improvement program that organized the
			 installation footprint and dramatically reduced installation clutter, improved
			 drainage, created intelligent parking schemes, and enhanced preventive
			 maintenance;
		Whereas 8 members of Georgia’s Army National Guard, and
			 their families, made the ultimate sacrifice to train the Afghan National
			 Security Forces, which furthers the cause of freedom and brings greater
			 security to rest of the world; and
		Whereas several dozen other members of the 48th Infantry
			 Brigade Combat Team were injured in this same effort: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)expresses its gratitude to the members of
			 the 48th Infantry Brigade Combat Team of the State of Georgia’s Army National
			 Guard and their families for their service and sacrifice on behalf of the
			 United States from 2009 to 2010; and
			(2)recognizes the
			 members of the Georgia National Guard as invaluable to the national security of
			 the United States, vital to defending against threats both foreign and
			 domestic, and essential for responding to State and national
			 emergencies.
			
